         Case 3:20-cv-00399-SI       Document 22       Filed 11/25/20    Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



STATE FARM FIRE AND CASUALTY                        Case No. 3:20-cv-399-SI
COMPANY,
                                                    OPINION AND ORDER
               Plaintiff,

        v.

SHAWN NORTON AND DUSTIN HALL,

               Defendants.


Michael H. Simon, District Judge.

       State Farm Fire and Casualty Company (State Farm) filed this action seeking a

declaratory judgment regarding the scope of coverage of an automobile insurance policy.

Defendant Dustin Hall (Hall) was hired by an automobile dealership to tow Defendant Shawn

Norton’s (Norton) vehicle from the dealership back to Norton’s home. Norton’s vehicle was

damaged during towing. State Farm was the insurer of the truck used by Hall to tow Norton’s

vehicle. Before the Court is a motion for summary judgment filed by State Farm, seeking a

declaratory judgment that it owes no defense or indemnity duties of coverage to Hall under State




PAGE 1 – OPINION AND ORDER
           Case 3:20-cv-00399-SI        Document 22        Filed 11/25/20     Page 2 of 10




Farm’s insurance policy covering the truck. Hall did not file a response in opposition to State

Farm’s motion.1 For the reasons that follow, State Farm’s motion is granted.

                                           STANDARDS

A. Summary Judgment

       A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party has the burden of establishing the absence of a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court must view

the evidence in the light most favorable to the non-movant and draw all reasonable inferences in

the non-movant’s favor. Clicks Billiards Inc. v. Sixshooters Inc., 251 F.3d 1252, 1257 (9th

Cir. 2001). Although “[c]redibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions, not those of a judge . . . ruling

on a motion for summary judgment,” the “mere existence of a scintilla of evidence in support of

the plaintiff’s position [is] insufficient . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252,

255 (1986). “Where the record taken as a whole could not lead a rational trier of fact to find for

the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (citation and quotation marks omitted).

       As noted, Hall did not file a response to State Farm’s motion for summary judgment.

When a party fails to respond to a fact asserted by the movant, a court may:


       1
         State Farm served Hall with the complaint and summons, and Hall answered. He did
not, however, respond to State Farm’s motion for summary judgment. The Court sua sponte
provided Hall additional time to file his response, but the Court’s mailing was returned as
undeliverable. It is a party’s ongoing responsibility to keep the Court apprised of the party’s
current mailing address and other contact information. Local Rule 83-10. In addition, State Farm
served Norton with the complaint and summons, but Norton never responded. The Court hereby
sua sponte enters an order of default against Norton.



PAGE 2 – OPINION AND ORDER
          Case 3:20-cv-00399-SI         Document 22        Filed 11/25/20      Page 3 of 10




                (1) give [the party] an opportunity to properly support or address
                the fact; (2) consider the fact undisputed for purposes of the
                motion; (3) grant summary judgment if the motion and supporting
                materials—including the facts considered undisputed—show that
                the movant is entitled to it; or (4) issue any other appropriate order.

Fed. R. Civ. P. 56(e). This rule was amended in 2010 to incorporate the “deemed admitted”

practice of many courts—where a party fails to respond to an asserted fact, that fact may be

“deemed admitted” (considered as undisputed). Heinemann v. Satterberg, 731 F.3d 914, 917 (9th

Cir. 2013). Here, the Court will consider as undisputed the facts asserted by State Farm in its

unopposed motion.

         Considering a fact as undisputed, however, does not mean that summary judgment

automatically may be granted. A court must still determine, considering the facts the court has

found undisputed for want of a response, the legal consequences and proper inferences to be

drawn from those facts. Id. (quoting Fed. R. Civ. P. 56 Advisory Committee Notes (2010)).

Accordingly, the Court considers State Farm’s motion on the merits in light of the undisputed

facts.

B. Declaratory Judgment

         The Declaratory Judgment Act states: “In a case of actual controversy within its

jurisdiction . . . any court of the United States . . . may declare the rights and other legal relations

of any interested party seeking such declaration.” 28 U.S.C. § 2201(a). Declaratory relief is

appropriate when “the facts alleged, under all circumstances, show that there is a substantial

controversy, between the parties having adverse legal interests, of sufficient immediacy and

reality to warrant the issuance of declaratory judgment.” Ed Niemi Oil Co., Inc. v. Exxon Mobil

Corp., 2013 WL 957007, at *11 (D. Or., March 11, 2013) (quoting Boeing Co. v. Cascade Corp.,

207 F.3d 1177, 1192 (9th Cir. 2000); see also Countrywide Home Loans, Inc., v. Mortgage

Guar. Ins. Corp., 642 F.3d 849, 853 (9th Cir. 2011) (“[T]he appropriate inquiry for a district


PAGE 3 – OPINION AND ORDER
          Case 3:20-cv-00399-SI         Document 22        Filed 11/25/20      Page 4 of 10




court in a Declaratory Judgment Act case is to determine whether there are claims in the case

that exist independent of any request for purely declaratory relief.”). The Ninth Circuit has

“consistently held that a dispute between an insurer and its insureds over the duties imposed by

an insurance contract satisfies Article III’s case and controversy requirement.” Gov’t Emps Ins.

Co. v. Dizol. 133 F.3d 1220, 1222 n. 2 (9th Cir. 1998).

        If “the coverage question is logically unrelated to the issues of consequence in the

underlying case, the declaratory relief action may properly proceed to judgment.” Home Indem.

Co. v. Stimson Lumber Co., 229 F. Supp. 2d 1075, 1086 (D. Or. 2001) (quoting Montrose Chem.

Corp. of Cal. v. Superior Court, 6 Cal. 4th 287, 301 (1993)) (internal quotation marks omitted).

“[T]here is also no black-letter rule prohibiting a court from determining the duty to indemnify

issue while the underlying liability action is still in progress.” Charter Oak Fire Ins. Co. v.

Interstate Mech., Inc., 958 F. Supp. 2d 1188, 1215 (D. Or. 2013). If there are parallel state

proceedings involving the same issues and parties pending at the time the federal declaratory

action is filed, there is a presumption that the entire suit should be heard in state

court. Chamberlain v. Allstate Ins. Co., 931 F.2d 1361, 1366-67 (9th Cir. 1991). The pendency

of a state court action does not, of itself, require a district court to refuse federal declaratory

relief. Id. at 1367

        The Supreme Court has provided guidance for the exercise of the district court’s

discretionary decision whether to entertain declaratory relief. See Brillhart v. Excess Ins.

Co., 316 U.S. 491 (1942). Essentially, the district court “must balance concerns of judicial

administration, comity, and fairness to the litigants.” Chamberlain, 931 F.2d at 1367.

                                          BACKGROUND

        In October 2017, Norton experienced issues with his Dodge Ram pickup truck and had it

towed to a dealership for repairs. Unable to complete the repairs, the dealership sought to have


PAGE 4 – OPINION AND ORDER
          Case 3:20-cv-00399-SI       Document 22        Filed 11/25/20     Page 5 of 10




the vehicle towed back to Norton’s house. The dealership hired Hall to tow the vehicle. Hall used

a 2009 GMC K2500 pickup truck owned by Angela Means (Means) to tow Norton’s vehicle.

Means’ truck was insured at the time by a State Farm-issued vehicle insurance policy (the

Policy), naming Means as the only named insured. The Policy was in effect from September 27,

2017 to March 27, 2018. During Hall’s transportation of Norton’s Dodge truck, Norton’s Dodge

truck became detached from Means’ GMC truck and crashed. As a result, the Dodge was

declared a total loss.

        Norton sued the dealership and Means in Clackamas County Circuit Court (the

Clackamas Action). ECF 1-2 (the Norton Complaint). Means filed a third-party claim against

Hall in the Clackamas Action, alleging that he exceeded the scope of his permission by using

Means’ GMC truck to tow Norton’s truck. ECF 1-3. For purposes of the pending motion for

summary judgment, State Farm assumes that Means “lent her GMC to defendant Dustin Hall for

defendant Hall to use the GMC as a towing vehicle” and that “Hall can qualify as an insured

under the policy issued to Ms. Means.” Accordingly, the Court assumes these facts as undisputed

for purposes of the pending motion.

                                          DISCUSSION

A. Whether Declaratory Judgment is Appropriate

        The Court exercises its discretion to consider this declaratory action. State Farm has

asserted diversity jurisdiction, and an amount in controversy of more than $75,000. Whether

State Farm has a duty to defend and indemnify Hall is a substantial controversy between parties

having adverse legal interests, and it is of sufficient immediacy to warrant the issuance of a

declaratory judgment. The coverage question is independent of the state law question at issue

(i.e., negligence) in the Clackamas Action. This Court can reach a decision on whether the Policy




PAGE 5 – OPINION AND ORDER
         Case 3:20-cv-00399-SI         Document 22       Filed 11/25/20      Page 6 of 10




applies to the facts as shown by the evidence at summary judgment without rendering an opinion

on any party’s liability to another party for the injuries alleged in the Clackamas Action.

       Further, the Court’s consideration of the Brillhart factors supports reaching a declaratory

judgment. The Brillhart factors are: (1) avoiding needless determinations of state law issues;

(2) discouraging litigants from filing declaratory actions as a means of forum shopping; and

(3) avoiding duplicative litigation. Id. Other considerations may also be relevant, such as

               whether the declaratory action will settle all aspects of the
               controversy; whether the declaratory action will serve a useful
               purpose in clarifying the legal relations at issue; whether the
               declaratory action is being sought merely for the purposes of
               procedural fencing or to obtain a ‘res judicata’ advantage; or
               whether the use of a declaratory action will result in entanglement
               between the federal and state court systems. In addition, the district
               court might also consider the convenience of the parties, and the
               availability and relative convenience of other remedies.

Dizol, 133 F.3d at 1225 n.5. Considering these factors, “on balance, the Court concludes that

entertaining this action is appropriate, and the parties do not argue otherwise.” Wausau Bus. Ins.

Co. v. Boyd Coffee Co., 2014 WL 897115, at *9 (D. Or. Mar. 3, 2014).

B. Standards for Evaluating Duties Under Insurance Policies

       State law guides the interpretation of insurance policies and an insurer’s duty to defend

and indemnify. Allstate Ins. Co. v. Morgan, 123 F. Supp. 3d 1266, 1272-73 (D. Or. 2015). The

duty to defend is broader than the duty to indemnify—the duty to defend is triggered by the

pleadings, but the duty to indemnify is triggered by facts establishing a right to coverage. Id.

at 1273. If the insurer can prove that the insured is precluded from coverage under the policy, the

insurer can establish that it has neither a duty to defend nor to indemnify. Id. To establish a lack

of coverage, the insurer bears the burden of proving exclusion from coverage. Id. A court must

construe exclusion clauses narrowly, construing ambiguity against the insurer. Id.




PAGE 6 – OPINION AND ORDER
         Case 3:20-cv-00399-SI         Document 22        Filed 11/25/20      Page 7 of 10




       Under Oregon law, courts look to “two documents to determine whether an insurer has a

duty to defend against an action against its insured: the insurance policy and the complaint in the

action against the insured.” Bresee Homes, Inc. v. Farmers Ins. Exch., 353 Or. 112, 116 (2012).

When assessing the duty to defend, courts determine whether the conduct alleged in the

complaint is covered or excluded by the insurance policy. Marleau v. Truck Ins. Exch., 155 Or.

App. 147, 152-53 (1998). To trigger the duty to defend, a complaint need not be in perfect form

but must contain factual allegations, without amendment, sufficient to state a claim for an

offense covered by the insurance policy. See Bresee Homes, 353 Or. at 116. The Court construes

the policy as a whole. Id.

       In Oregon, interpretation of an insurance contract is a question of law. Hoffman Const.

Co. of Alaska v. Fred S. James & Co. of Or., 313 Or. 464, 469 (1992). “The primary and

governing rule of construction is to ascertain the intention of the parties.” Id. In order to

determine the intention of the parties, courts look to the terms and conditions of the insurance

policy itself. Or. Rev. Stat. § 742.016. The court’s role is “not to insert what has been omitted, or

to omit what has been inserted,” but rather “simply to ascertain and declare what is, in terms or

in substance, contained therein.” Or. Rev. Stat. § 42.230.

C. Relevant Terms of the Policy

       The Policy contains the following relevant text:

       In the Definitions section:

               Car Business means a business or job where the purpose is to sell,
               lease, rent, repair, service, modify, transport, store, or park land
               motor vehicles[.]

               *****

               You or Your means the named insured or named insureds shown
               on the Declarations Page[.]



PAGE 7 – OPINION AND ORDER
         Case 3:20-cv-00399-SI         Document 22          Filed 11/25/20   Page 8 of 10




               *****

               Your Car means the vehicle shown under “YOUR CAR” on the
               Declarations Page.

ECF 17-1 at 5-6 (emphasis in original).

       In the Liability Coverage section:

               Insured means:

               *****

               3. any other person for his or her use of:

                  a. your car[.]

               *****

               Such vehicle must be used within the scope of your consent[.]

Id. at 6-7 (emphasis in original).

       In the Exclusions section:

               There is no coverage for an insured:

               *****

               7. While maintaining or using a vehicle in connection with that
               insured’s employment in or engagement of any kind in a car
               business. This exclusion does not apply to:

                   a. you

                   b. any resident relative; or

                   c. any agent, employee, or partner of a. or b. above

               while maintaining or using your car[.]

               *****

               10. For damage to property while it is:

               *****

                    d. In the care of; or



PAGE 8 – OPINION AND ORDER
            Case 3:20-cv-00399-SI       Document 22       Filed 11/25/20     Page 9 of 10




                    e. Transported by

                You, a resident relative, or the person who is legally liable for the
                damage. This exclusion does not apply to damage to a:

                    a. motor vehicle owned by the employer of you or any
                    resident relative if such damage is caused by an insured while
                    operating another motor vehicle[.]

Id. at 8, 27.

D. Analysis

        State Farm argues that Hall’s use is not covered because of two exclusions under the

Policy. First, State Farm argues that coverage is excluded under the “car business” exclusion.

Second, State Farm argues that coverage is excluded under the “property damage” exclusion.

        1. Car Business Exclusion

        The “car business” exclusion provides: “There is no coverage for an insured . . . [w]hile

maintaining or using a vehicle in connection with . . . engagement of any kind in a car business.”

Car business is defined as “a business or job where the purpose is to sell, lease, rent, repair,

service, modify, transport, store, or park land motor vehicles[.]” The exclusion does not apply to

the named insured, resident relative, or to any “agent, employee, or partner” of the named

insured.

        In the Clackamas Action, Norton asserts in the Norton Complaint that Hall was operating

a towing business with Means’ borrowed GMC truck. 2 Thus, Norton’s position is that Hall was

engaging in a business where the purpose was to transport motor vehicles. The Norton


        2
          Means disputes some of the facts as alleged by Norton in her state court complaint,
including whether Hall had her permission to use the truck in his towing business. Under the
facts as alleged by Means, however, Hall would not qualify as an insured under the Policy and
there still would not be any coverage. For purposes of this motion, as noted above, State Farm is
conceding that Hall qualifies as an insured. Thus, those underlying factual disputes in state court
are not relevant.



PAGE 9 – OPINION AND ORDER
         Case 3:20-cv-00399-SI         Document 22       Filed 11/25/20      Page 10 of 10




Complaint does not allege that Hall is an agent, employee, or partner of Means, the named

insured. Thus, none of the exceptions to the car business exclusion apply. Under the definitions

provided in the Policy and the plain meaning of the terms, the “car business” exclusion precludes

coverage under these facts as alleged by Norton in his state court complaint.

       2. Property Damage Exclusion

       State Farm also argues that the exclusion for property damage while it is in the care of or

being transported by the person who is legally liable for the damage also precludes State Farm’s

duty to provide any coverage for Hall. The Court agrees. Assuming that Hall is an insured, it

would be because Means gave him permission to use her truck. Hall then used her truck to tow

Norton’s vehicle, and Norton’s vehicle was damaged as a result of Hall’s towing. Norton

previously asserted that Hall is legally liable for the damages to Norton’s vehicle. The property

damage exclusion precludes coverage when the party who is ultimately legally liable for

property damage (Hall, as alleged by Norton) caused damage to property that was “in the care

of” or “transported by” that legally responsible party (i.e., Hall). As alleged by Norton in his

state court complaint, Hall was transporting Norton’s vehicle when Hall caused the damage to

Norton’s truck that Hall is legally liable for. This exclusion, in addition to the car business

exclusion, thus also serves to preclude coverage. Because either or both exclusions apply, State

Farm owes no duty to defend or indemnify Hall.

                                          CONCLUSION

       The Court GRANTS State Farm’s Motion for Summary Judgment (ECF 17).

       IT IS SO ORDERED.

       DATED this 25th day of November, 2020.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge


PAGE 10 – OPINION AND ORDER
